— Malone Jr., J.
Appeal from an order of the Supreme Court (Williams, J.), entered October 27, 2009 in Saratoga County, which denied defendant’s motion for reargument.
Flaintiff commenced this action by service of a notice of motion for summary judgment in lieu of complaint pursuant to CFLR 3213 after defendant defaulted on a promissory note. Supreme Court granted plaintiffs motion but defendant did not appeal from that order. Defendant’s subsequent motion for re-argument was denied by the court and this appeal ensued.
*1113Inasmuch as defendant appeals only from the order denying the motion for reargument, and no appeal lies from such an order, this appeal must be dismissed (see Matter of Morales v Travis, 32 AD3d 1094 [2006], lv dismissed 7 NY3d 917 [2006]).
Peters, J.P., Stein, McCarthy and Egan Jr., JJ., concur. Ordered that the appeal is dismissed, without costs.